Strout, J.
The notes in suit were payable at the First National Bank, in Lewiston. They were not presented at that bank before suit brought. It was not necessary to do so. If the maker was ready to pay them on presentation at the bank, that could be shown in defense. Stowe, v Colburn, 30 Maine, 32.
This action is by the indorsee against the maker. The ruling that the maker of the notes was an incompetent witness to pi-ove their illegal inception, until notice of such illegality was brought home to the plaintiff, was correct. Baxter v. Ellis, 57 Maine, 178. The rule is different when the action is between the original parties to the note. Smith v. McGlinchy, 77 Maine, 153.

Exceptions overruled.